Citation Nr: 0826595	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-34 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to November 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Milwaukee, Wisconsin Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
2008, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is associated with the veteran's 
claims file.  At the Travel Board hearing, the undersigned 
granted a request to hold the case in abeyance 90 days for 
the submission of additional evidence.  38 C.F.R. § 20.709.  
That period of time has lapsed and no additional evidence was 
received.  Hence, the claim will be considered based on the 
current record.  


FINDINGS OF FACT

1. The veteran did not have service in the Republic of 
Vietnam or in any other designated area where the service 
department has determined that herbicides were used, to 
include Korea, and there is no evidence that he was otherwise 
exposed to herbicides.

2. Prostate cancer was not manifested during the veteran's 
active service or within one year thereafter, and is not 
shown to be related to his service.


CONCLUSION OF LAW

Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 
84, 23353 (April 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  October 2005 and (updating) June 2006 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the September 2006 statement of the case informed 
the veteran of disability rating and effective date 
criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO did not arrange for a VA examination or 
medical opinion because it was not warranted.  Absent any 
competent (medical) evidence suggesting that the veteran's 
prostate cancer may be associated with his service, an 
examination to secure a medical nexus opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  The RO did attempt to assist 
in verifying the claimed herbicide exposure in Germany; those 
efforts will be addressed in the below analysis.  

The veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's service personnel records reflect that he 
served as a tank driver in Germany between December 1972 and 
November 1973, and had also served at Fort Leonard Wood, 
Missouri and Fort Knox, Kentucky.

The veteran alleges his prostate cancer is a result of 
herbicide exposure while serving in Friedberg, Germany and 
guarding the Fulda Gap on the Czechoslovakia - Turkey border.  
He argues 1) that herbicides were used to keep vegetation in 
these areas to a minimum, and 2) that his unit received 
replacement tanks that were used previously in Vietnam where 
they were exposed to Agent Orange.  He also argues that 
herbicides were used to keep weeds and grasses along the 
roads and firing ranges of Fort Leonard Wood and Fort Knox 
down.

The veteran's SMRs, including his November 1973 service 
separation examination report, are silent for complaints, 
findings, treatment, or diagnosis relating to prostate 
cancer.  

A July 2005 VA outpatient treatment record note that the 
veteran completed a treatment regimen of prostate seed for 
his adenocarcinoma of the prostate on December 2004, and 
continued to receive follow-up care for the condition.  

In May 2006, the RO submitted a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for a 
review of the Department of Defense's (DoD) inventory of 
herbicide operations to determine whether herbicides were 
used as alleged.  The USASCRUR responded that they were 
unable to locate any documentation that verified that Agent 
Orange was tested, sprayed or stored in Germany during the 
time frame alleged by the veteran.  In June 2006, VA sent a 
letter to the veteran advising him of this information, and 
affording him further opportunity to present evidence that he 
was exposed to herbicides in service; he did not respond.  

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors) may be presumed if they are 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In addition, the DoD has determined that 
Agent Orange was used along the Korean DMZ from April 1968 to 
July 1969; veterans assigned to one of the units listed as 
being at or near the Korean DMZ during that time period are 
also presumed to have been exposed to herbicide agents.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is no evidence, nor has the veteran claimed, that he 
served in Vietnam or any other designated area where the 
service department has determined that herbicides were used, 
to include Korea.  Specifically, his service personnel 
records do not show any service in Vietnam or Korea; they 
show he had foreign service in Germany from December 1972 to 
November 1973.

Moreover, there is no evidence that the veteran was otherwise 
exposed to herbicide agents, to include Agent Orange, during 
his military service.  An attempt (following specified 
procedure) was made to verify herbicide exposure as alleged 
by the veteran.  Specifically, the RO requested that the 
USASCRUR determine whether Germany was included on the DoD's 
list of herbicide operations.  When that request yielded 
negative results, VA advised the veteran of this information 
and afforded him the opportunity to provide additional 
evidence of herbicide exposure in service; he did not 
respond.  The RO did not attempt to ascertain whether 
herbicides were used at Fort Leonard Wood or Fort Knox while 
the veteran was stationed at either location.  At the 
veteran's April 2008 Travel Board hearing, he was advised 
that because he did not serve in the Republic of Vietnam or 
the demilitarized zone of Korea during the Vietnam era, he 
could not be granted service connection for prostate cancer 
on a presumptive basis; therefore, in order to establish 
service connection, he would have to show both that he was 
exposed to herbicide agents and that his prostate cancer was 
related to such exposure.  He was advised further that 
continued development to determine whether herbicide was used 
in the additional locations, as alleged by the veteran, would 
not be possible without some sort of affirmative evidence 
that he was exposed to herbicides and that his prostate 
cancer was related to such exposure.  The record was held 
open for 90 days for the submission of such evidence; no 
additional evidence was received.  VA's statutory duty to 
assist the veteran in developing evidence pertinent to his 
claim was satisfied, and VA had no duty to continue 
corroborating herbicide exposure through the USASCRUR in the 
absence of additional, pertinent information.  

As there is no evidence in the record that the veteran served 
in Vietnam and was exposed to an herbicide agent, to include 
Agent Orange, during military service, the presumptive 
provisions of 38 U.S.C.A. § 1116 (for disabilities due to 
herbicide exposure) do not apply.  Under Combee, the veteran 
may still establish service connection for herbicide exposure 
with proof of direct causation.  However, as discussed above, 
it is not shown that he was exposed to herbicides while 
serving in Germany, at Fort Leonard Wood, or at Fort Knox.  
Combee, 34 F.3d at 1042.  

Prostate cancer was not manifested in service.  Consequently, 
service connection for such disease on the basis that it 
became manifest in service and persisted is not warranted.  
Furthermore, there is no competent evidence that prostate 
cancer was manifested in the veteran's first postservice 
year.  Consequently, the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112 also do not apply.  

To establish service connection for prostate cancer under 
these circumstances, the veteran must show that the disease 
is somehow otherwise related to his active service.  
Postservice VA outpatient treatment records show treatment of 
prostate cancer in 2004, at least 30 years after service.  
Such a lengthy time interval between service and the earliest 
postservice clinical documentation of the disability is of 
itself a factor for consideration against a finding that his 
current prostate cancer is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).

There is no competent (medical) evidence in the record of a 
possible nexus between the veteran's prostate cancer and his 
service.  The Board recognizes that under 38 C.F.R. 
§ 3.159(c)(4)(i), VA has a duty to provide a VA medical 
examination or obtain a medical opinion once a claimant has 
established that he has a current (or persistent/recurrent) 
disability that may be related to an event, injury, or 
disease in service.  Here, the veteran has not submitted any 
clinical or textual medical evidence suggesting that his 
prostate cancer might be related to his service.  The VA 
outpatient treatment record associated with the claims file 
only notes the veteran's history of prostate cancer and 
reports ongoing monitoring for such disease; there is nothing 
in the record that suggests the veteran's prostate cancer may 
be related to his service.  The veteran's own statements 
relating his prostate cancer to his service (specifically to 
herbicide exposure therein) are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  
In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's prostate cancer is related to his service, and 
against the claim of service connection for prostate cancer.  
Accordingly, the claim must be denied.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


